U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 0-13187 NVCN CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 13-3074570 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1800 Wooddale Drive, Suite 208 Woodbury, Minnesota (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number: (612) 750-5585 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the company has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the company was required to submit and post such files). YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of company’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes TNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x The Company’s revenues for the fiscal year ended May 31, 2011 were zero.The aggregate market value of the voting stock held by non-affiliates of the Company as of August 30, 2011: $1,378,804. As of August 30, 2011, the Company had 14,548,371 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): YesoNo x TABLE OF CONTENTS PART I Item 1.
